 CLEARWATER SPRINKLER SYSTEM 435Clearwater Sprinkler System, Inc. and United Asso-ciation of Sprinkler Fitters, Local 536 a/w United Association of Plumbers and Pipefitters, AFL-CIO.  Cases 5ŒCAŒ30527, 5ŒCAŒ30581, 5ŒCAŒ30612, and 5ŒCAŒ30788 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND WALSH The General Counsel seeks default judgments1 in these cases on the grounds that the Respondent has failed to file an answer to the complaints.   On charges filed by the Union in Cases 5ŒCAŒ30527, 5ŒCAŒ30581, and 5ŒCAŒ30612, the General Counsel issued an ﬁOrder Consolidating Cases, Consolidated Complaint, and Notice of Hearingﬂ on September 30, 2002,2 in which he alleged that the Respondent commit-ted several violations of Section 8(a)(1), (3), and (5) of the National Labor Relations Act (the Act).  The General Counsel contends that the Respondent did not submit a sufficient answer to this complaint.  Upon the filing of a charge by the Union in Case 5ŒCAŒ30788, the General Counsel issued an order consolidating cases, complaint, and notice of rescheduled hearing on December 10, in which he alleged that the Respondent committed addi-tional violations of Section 8(a)(3) and (5) of the Act.3  The General Counsel contends that the Respondent also did not submit a sufficient answer to this complaint. On December 30, the Respondent submitted a letter to the Region stating:   We have been in the process of bargaining in good faith with the union.  We are also meeting with them again on January 15, 2002 [sic].  We feel that there will be no need for a formal hearing and that all the issues will be resolved once a contract has been signed. On January 17, 2003, the General Counsel filed a Mo-tion for Summary Judgment with the Board, moving for                                                            1 The General Counsel™s motion requests summary judgment on the ground that the Respondent has failed to file an answer to the com-plaints.  Accordingly, we construe the General Counsel™s motion as a motion for default judgment. 2 All dates refer to 2002 unless noted otherwise. 3 The September complaint was consolidated with the December complaint.  In this regard, the first paragraph of the December com-plaint states in pertinent part as follows: Upon charges filed in Cases 5-CA-30527, 5-CA-30581 and 5-CA-30612 . . . an Order Consolidating Cases, Consolidated Complaint and Notice of Hearing issued on September 30, 2002; and the Union has charged [unfair labor practices] in Case 5-CA-30788 . . . Based thereon, the General Counsel . . . ORDERS that these cases are con-solidated. summary judgment on each separate complaint.  On January 22, 2003, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  On February 10, 2003, the Respondent filed a letter response, with sup-porting affidavits, to the Notice to Show Cause. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  Both the September and December complaints affirmatively state that, unless an answer is filed within 14 days of service, all the allegations in those respective complaints will be considered admitted.  Further, the undisputed allegations in the motion disclose that the Region, by letter dated December 3, notified the Respon-dent that, unless an answer to the first complaint was received by December 17, a motion for summary judg-ment would be filed.  The undisputed allegations in the motion also disclose that the Region, by letter dated De-cember 24, notified the Respondent that, unless an an-swer to the second complaint was received by January 7, 2003, a motion for summary judgment would be filed.  The Respondent is apparently proceeding without legal representation.  We recognize that, when determining whether to grant motions for default judgment, the Board has shown some leniency toward respondents who pro-ceed without benefit of counsel.  Kenco Electric & Signs, 325 NLRB 1118 (1998).  Thus, the Board will generally not preclude a determination on the merits of a complaint if it finds that a pro se respondent has filed a timely an-swer, which can reasonably be construed as denying the substance of the complaint allegations.  Harborview Electric Construction Co., 315 NLRB 301 (1994).  ﬁSimilarly, where a pro se respondent fails to file a timely answer, but provides a ‚good cause™ explanation for such failure, default judgment will not be entered against it on procedural grounds.ﬂ  Patrician Assisted Living Facility, 339 NLRB No. 149, slip op. at 1 (2003). As stated above, on December 30, the Respondent submitted a letter (quoted in full above) to the Regional Office.  And, as noted above, on February 10, 2003, the Respondent submitted a response to the Board™s Notice to Show Cause why the General Counsel™s motion for summary judgment should not be granted.  That letter transmitted to the Board copies of precomplaint investi-gative affidavits obtained by the Board from the Respon-dent™s officials.  The letter states:  340 NLRB No. 50  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436 Please see the attached affidavits in reference to 
the above cases which were done by [the Board 
agent investigating the unfair labor practice 
charges].  We have no further information to provide 
at this time.  We have been working with the union 
and meeting regularly to try and come to a final con-
tract.   Under the Board™s rules, the Respondent™s letters and 
submitted affidavits are not 
sufficient answers to the 
complaints.  The letters completely fail to address the 
substance of any of the 8(a)(1) and (3) allegations in the 
complaints, or the 8(a)(5) refusal to provide information 
allegation.  While the Respondent™s December 2002 and 
February 2003 letters assert that it was, at the time of 

those letters, ﬁin the process of bargaining in good faith 
with the union,ﬂ meeting with the union on January 15, 
and ﬁworking with the union and meeting regularly to try 
[to] come to a final contract,ﬂ these assertions do not, 
even at a minimum, address th
e alleged refusal to bargain 
starting in June 2002.   
In the absence of good cause being shown for the fail-
ure to file a timely answer, we grant the General Coun-
sel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF FACT 
JURISDICTION 
At all material times, the Respondent, a Maryland cor-
poration with an office and place of business in Balti-
more, Maryland, has been engaged in the business of 
installing sprinkler systems fo
r fire protection.  During 
the 12-month period preceding issuance of the December 

complaint, the Respondent, in conducting its operations 
described above, purchased a
nd received at its Baltimore, 
Maryland facility goods valued in excess of $50,000 di-
rectly from points located outside the State of Maryland. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR
 LABOR PRACTICES At all material times, the following individuals held 
the positions set forth opposite their respective names 
and have been supervisors of the Respondent within the 
meaning of Section 2(11) of the Act and agents of the 
Respondent within the meaning of Section 2(13) of the 
Act. F. Michael Morgan-President 
Patrick Snyder-Superintendent 
At all material times, Desiree Dunigan has held the po-
sition of bookkeeper and office manager, and has been an 
agent of the Respondent within the meaning of Section 
2(13) of the Act. 
The following employees of the Respondent constitute 
a unit appropriate for the purposes of collective bargain-
ing within the meaning of Section 9(b) of the Act: 
 All full-time and regular part-time sprinkler fit-
ters and helpers and spri
nkler fitter/truck drivers 
employed by the Respondent at its Baltimore, Mary-

land facility, excluding all office clerical employees, 
guards, professional employees, and supervisors as 
defined in the Act. 
 On June 17, the Union was certified as the exclusive 
collective-bargaining representa
tive of the unit.  At all 
times since June 17, based on Section 9(a) of the Act, the 

Union has been the exclusive collective-bargaining rep-
resentative of the unit.  
On or about March 26, the Respondent, by F. Michael 
Morgan, interrogated employees about whether they had 

been talking to the Union; and, at the MICA jobsite, told 
employees he would not let the Respondent go union, 
threatened employees he would ﬁclose the fŠ doorsﬂ if 
the Union came in, and interrogated employees about 
whether the union organizer had been coming around. 
On or about April 4, the Respondent, by F. Michael 
Morgan, in a telephone conversation, interrogated em-
ployees about whether anyone had asked employees at 
the MICA jobsite to sign union cards; and, on or about 
May 24, at its Baltimore faci
lity, in the presence of em-
ployees, told the union organizer he would not shake his 
hand if he were dying in the street, and told him to ﬁget a 
fŠ real job.ﬂ 
On or about April 5, the Respondent, by Patrick Sny-
der, at the MICA jobsite, told employees he knew they 
had been signing union cards and threatened that Morgan 
would find out who had signed union cards; and threat-
ened employees that Morgan would close up the business 

if the Union came in; and, in or around April 2002, 
warned employees not to talk to John Warehime and 
Eugene Snyder because they were Union. 
Through these above-mentioned actions of its Supervi-
sor and Agent F. Michael Mo
rgan and Supervisor and 
Agent Patrick Snyder, the Respondent has interfered 
with, restrained, and coerced employees in the exercise 
of the rights guaranteed in Section 7 of the Act in viola-
tion of Section 8(a)(1) of the Act. 
On or about May 28, Respondent ceased providing 
transportation for employee Jesse Wilson; and on or 
about June 7, the Respondent terminated him.  On or 
about July 8, the Respond
ent terminated employee 
Eugene Snyder.  On or about September 24, the Respon-
 CLEARWATER SPRINKLER SYSTEM 437dent discriminatorily selected employee Edrick Artis for 
layoff, and laid him off. 
The Respondent ceased prov
iding transportation for 
Jesse Wilson, terminated Wilson and Eugene Snyder, 
and discriminatorily selected for layoff and laid off 
Edrick Artis in violation of Section 8(a)(3) of the Act, 
because these employees joined, supported, or assisted 

the Union and engaged in concerted activities, and to 
discourage employees from engaging in these activities. 
On or about June 18, the Union, by letter, requested 
that the Respondent bargain 
collectively with it as the 
exclusive collective-bargaining
 representative of the unit. 
Since about June 19, the Respondent has failed and re-
fused to bargain with the Un
ion as the exclusive collec-
tive-bargaining representative of the unit. 
On or about September 6, the Union, by letter, re-
quested the Respondent to furnish the Union with the 
following information: 
 (a) a copy of current personnel policies, proce-
dures, and practices whether oral or written; 
(b) a copy of all company fringe benefit plans in-
cluding pension, profit sharing, severance, vacation, 

health and welfare, apprenticeship, training, legal 

services, child care, or any other plans which relate 
to bargaining unit employees; 
(c) a copy of all disciplinary notices, warnings or 
records of disciplinary pers
onnel actions for the last year; and (d) a copy of any attendance policies which were 
in existence during the last five years but which are 

no longer in effect or have been modified. 
 The information requested 
by the Union is necessary 
for and relevant to the Union™s performance of its duties 
as the exclusive collective-ba
rgaining representative of 
the unit. 
Since about September 6, the Respondent has failed 
and refused to furnish the Union with the requested in-
formation. 
By refusing to bargain with the Union and refusing to 
provide information necessary
 for and relevant to the Union™s performance of its function as the exclusive col-
lective-bargaining representative of the employees in the 
unit, the Respondent has been failing and refusing to 
bargain collectively and in good faith with the exclusive 
collective-bargaining represen
tative of employees within 
the meaning of Section 8(d) of the Act in violation of 
Section 8(a)(5) and (1) of the Act. 
CONCLUSION OF LAW 
By the acts and conduct described above, the Respon-
dent has interfered with, restrained, and coerced employ-
ees in the exercise of the rights guaranteed them by Sec-
tion 7 of the Act, in violation of Section 8(a)(1) of the 

Act.  By ceasing to provide 
transportation for employee 
Jesse Wilson; by terminating Wilson and employee 

Eugene Snyder; and by discriminatorily selecting for 
layoff and laying off employee Edrick Artis, the Respon-
dent has discriminated in regard to hire or tenure or terms 
and conditions of employment of employees, thereby 
discouraging membership in a labor organization in vio-
lation of Section 8(a)(3) and (1
) of the Act.  In addition, 
by failing and refusing to bargain with the Union as the 
exclusive collective-bargaining
 representative of the unit, 
and by failing to provide the Union with information 
necessary for and relevant to the Union™s performance of 
its function as the exclusive 
collective-bargaining repre-
sentative of the employees in the unit, the Respondent 
has been failing and refusing to bargain collectively and 
in good faith with the exclusive collective-bargaining 
representative of its employees within the meaning of 
Section 8(d) in violation of Section 8(a)(5) and (1) of the 
Act. The unfair labor practices affect commerce within the 
meaning of Sections 8(d), 8(a)(1), (3), and (5) and 2(6) 
and (7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.   
Specifically, having found 
that the Respondent has 
violated Section 8(a)(3) and (1) by terminating Jesse 
Wilson and Eugene Snyder, and discriminatorily select-
ing for layoff and laying off Edrick Artis, we shall order 
the Respondent to offer these individuals full reinstate-
ment to their former jobs, or if those jobs no longer exist, 
to substantially equivalent positions, without prejudice to 

their seniority or any other rights or privileges previously 
enjoyed, and to make them 
whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against them.  Backpay shall be computed in 
accordance with 
F.W. Woolworth Co.
, 90 NLRB 289 
(1950), with interest as prescribed in 
New Horizons for
 the Retarded
, 283 NLRB 1173 (1987).  The Respondent 
shall also be required to remove from its files any and all 
references to the unlawful terminations of Jesse Wilson 
and Eugene Snyder and the discriminatory selection for 
layoff and layoff of Edrick Artis, and to notify them in 
writing that this has been done. 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to bargain on 

request with the Union and, if an understanding is 
reached, to embody the unde
rstanding in a signed agree-
ment.  We also shall order the Respondent to furnish the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438 Union with the information requested on or about Sep-
tember 6. 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by the law, we shall construe the initial period of the cer-
tification as beginning on the date the Respondent begins 
to bargain in good faith with the Union.  
Mar-Jac Poul-
try, 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817; 
Burnett Construction Co.
, 149 
NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 
1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Clearwater Sprinkler System, Inc., Balti-
more, Maryland, its officers, agents, successors, and as-
signs, shall 
1.  Cease and desist from 
(a) Coercively interrogating any employee about union 
support or union activities. 
(b) Telling employees it would not let the Respondent 
go Union. 
(c) Telling the union organizer it would not shake his 
hand if he were dying in the street and to get a real job. 
(d) Telling employees it knew they had been signing 
union cards and threatening that it would find out who 
had signed union cards. 
(e) Threatening employees that it would close up the 
business if the Union came in. 
(f) Warning employees not to talk to employees or 
other individuals because they were Union. 
(g) Refusing to provide transportation for employees 
because employees joined, su
pported, or assisted the 
Union and engaged in concerted activities. 
(h) Terminating or otherwise discriminating against 
any employee for supporting United Association of 
Sprinkler Fitters Local 536 a/w United Association of 
Plumbers and Pipefitter, AFLŒCIO or any other labor 
organization. 
(i) Selecting for lay off, laying off, or otherwise dis-
criminating against our employees for supporting United 

Association of Sprinkler Fitters, Local 536 a/w United 
Association of Plumbers and Pipefitters, AFLŒCIO or 
any other labor organization. 
(j) Failing and refusing to bargain with United Asso-
ciation of Sprinkler Fitters, Local 536 a/w United Asso-

ciation of Plumbers and Pipefitters, AFLŒCIO, as the 
exclusive bargaining representative of employees in the 
appropriate unit. 
(k) Failing and refusing to provide the Union with in-
formation that is relevant and necessary to the perform-
ance of its duties as the excl
usive bargaining representa-
tive of employees in the unit. 
(l) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Jesse Wilson, Eugene Snyder, and Edrick Artis full rein-
statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 
prejudice to their seniority or any other rights and privi-
leges previously enjoyed. 
(b) Make Jesse Wilson, Eugene Snyder, and Edrick 
Artis whole for any loss of earnings and other benefits 
suffered as a result of the di
scrimination against them, in 
the manner set forth in the remedy section of this deci-

sion. (c) Within 14 days from the date of this Order, remove 
from its files any and all references to the unlawful ter-

minations of Jesse Wilson and Euugene Snyder, and the 
discriminatory selection for 
layoff and layoff of Edrick 
Artis, and within 3 days ther
eafter notify them in writing 
that this has been done, and that the unlawful conduct 
will not be used against them in any way. 
(d) On request, bargain with the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit concerning terms and conditions of employ-
ment and, if an understanding is reached, embody the 
understanding in a signed agreement: 
All full-time and regular part-time sprinkler fitters and 
helpers and sprinkler fitter/truck drivers employed by 
Respondent at its Baltimore, Maryland facility, exclud-
ing all office clerical employees, guards, professional 
employees, and supervisors as defined in the Act. 
(e) Furnish to the Union in a timely manner the infor-
mation requested by the Union on or about September 6, 

2002:  a copy of current personnel policies, procedures, 
and practices, whether oral or written; a copy of all com-
pany fringe benefit plans including pension, profit shar-
ing, severance, vacation, h
ealth and welfare, apprentice-
ship, training, legal services, child care, or any other 
plans which relate to bargaining unit employees; a copy 
of all disciplinary notices, warnings, or records of disci-
plinary personnel actions for the last year; and a copy of 
any attendance policies which were in existence during 
the last 5 years but which are no longer in effect or have 
been modified. 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
 CLEARWATER SPRINKLER SYSTEM 439cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(g) Within 14 days after service by the Region, post at 
its facility in Baltimore, Maryland, copies of the attached 
notice marked ﬁAppendix.ﬂ
4  Copies of the notice, on 
forms provided by the Regional Director for Region 5, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in this proceeding, the Respondent shall dupli-
cate and mail, at its own expense, a copy of the notice to 
all current employees and fo
rmer employees employed 
by the Respondent at any time since March 26, 2002. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
 NOTICE TO EMPLOYEES  
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection  
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT coercively question you about your 
union support or activities. 
                                                          
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 WE WILL NOT tell employees we will not let our 
company go Union. 
WE WILL NOT tell the union organizer that we will 
not shake his hand if he were dying in the street and to 
get a  real job. 
WE WILL NOT tell employees we knew they had 
been signing union cards and threatening that we would 

find out who had signed union cards. 
WE WILL NOT threaten employees that we will close 
up our business if the Union comes in. 
WE WILL NOT warn employees not to talk to certain 
employees because they are Union. 
WE WILL NOT refuse to provide transportation for 
employees because they join, support, or assist the Union 
and engage in protected concerted activities. 
WE WILL NOT terminate or otherwise discriminate 
against any of you for supporting the Union or any other 

labor organization. 
WE WILL NOT select for layoff, actually layoff or 
otherwise discriminate against any of you for supporting 

the Union or any other labor organization. 
WE WILL NOT fail and refuse to bargain with the 
Union as the exclusive bargaining representative of em-

ployees in the unit. 
WE WILL NOT fail and refuse to provide the Union 
with information that is relevant and necessary to the 

performance of its duties as
 the exclusive bargaining 
representative of employees in the unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Jesse Wilson, Eugene Snyder, and 
Edrick Artis full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL, within 14 days from the date of the 
Board™s Order, make Jesse Wilson, Eugene Snyder, and 
Edrick Artis whole for any loss of earnings and other 
benefits they suffered as a result of the unlawful dis-
crimination against them, less any net interim earnings, 
plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any and all refer-
ences to the unlawful terminations of Jesse Wilson and 
Eugene Snyder, and the discriminatory selection for lay-
off and layoff of Edrick Artis, and WE WILL, within 3 
days thereafter, notify them in
 writing that this has been 
done, and that the unlawful conduct will not be used 
against them in any way. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440 WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the bar-
gaining unit: 
All full-time and regular part-time sprinkler fitters and 
helpers and sprinkler fitter/truck drivers employed by 
the Respondent at its Baltimore, Maryland facility, ex-
cluding all office clerical employees, guards, profes-
sional employees, and supervisors as defined in the 
Act. 
WE WILL furnish the Union the information it re-
quested on September 6, 2002. 
CLEARWATER SPRINKLER SYSTEM, INC. 
  